Exhibit 10.1

EXECUTION VERSION

 

 

 

$850,000,000

CREDIT AGREEMENT

dated as of

May 16, 2019

among

TD AMERITRADE CLEARING, INC.,

as Borrower

The Lenders Party Hereto,

BARCLAYS BANK PLC, CITIBANK, N.A., JPMORGAN CHASE BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION, TD SECURITIES (USA) LLC, BANK OF

AMERICA, N.A. AND MORGAN STANLEY SENIOR FUNDING, INC.,

as Co-Syndication Agents

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

WELLS FARGO SECURITIES, LLC, BARCLAYS BANK PLC, CITIBANK, N.A.,

JPMORGAN CHASE BANK, N.A., U.S. BANK NATIONAL ASSOCIATION, TD

SECURITIES (USA) LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED AND MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page     ARTICLE I      Definitions    SECTION 1.01  

Defined Terms

     1   SECTION 1.02  

Classification of Loans and Borrowings

     21   SECTION 1.03  

Terms Generally

     21   SECTION 1.04  

Accounting Terms; GAAP

     21   SECTION 1.05  

Pro Forma Calculations

     22     ARTICLE II      The Credits    SECTION 2.01  

Commitments

     22   SECTION 2.02  

Loans and Borrowings

     22   SECTION 2.03  

Requests for Revolving Borrowings

     23   SECTION 2.04  

[Reserved]

     23   SECTION 2.05  

Swingline Loans

     23   SECTION 2.06  

[Reserved]

     25   SECTION 2.07  

Funding of Loans

     25   SECTION 2.08  

Interest Elections

     26   SECTION 2.09  

Termination and Reduction of Commitments

     27   SECTION 2.10  

Repayment of Loans; Evidence of Debt

     27   SECTION 2.11  

Prepayment of Loans

     28   SECTION 2.12  

Fees

     28   SECTION 2.13  

Interest

     29   SECTION 2.14  

Alternate Rate of Interest

     30   SECTION 2.15  

Increased Costs

     30   SECTION 2.16  

Break Funding Payments

     31   SECTION 2.17  

Taxes

     32   SECTION 2.18  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     35   SECTION 2.19  

Mitigation Obligations; Replacement of Lenders

     37   SECTION 2.20  

Defaulting Lenders

     38     ARTICLE III      Representations and Warranties    SECTION 3.01  

Representations and Warranties of the Borrower

     39  

 

i



--------------------------------------------------------------------------------

         Page     ARTICLE IV      Conditions    SECTION 4.01  

Effective Date

     43   SECTION 4.02  

Each Credit Event

     44     ARTICLE V      Covenants of the Borrower    SECTION 5.01  

Affirmative Covenants

     45   SECTION 5.02  

Negative Covenants

     46   SECTION 5.03  

Reporting Requirements

     50   SECTION 5.04  

Financial Covenants

     52     ARTICLE VI      Events of Default    SECTION 6.01  

Events of Default

     52     ARTICLE VII      [Reserved]      ARTICLE VIII      The
Administrative Agent and the Co-Syndication Agents      ARTICLE IX     
Miscellaneous    SECTION 9.01  

Notices

     59   SECTION 9.02  

Waivers; Amendments

     60   SECTION 9.03  

Expenses; Indemnity; Damage Waiver

     61   SECTION 9.04  

Successors and Assigns

     63   SECTION 9.05  

Survival

     68   SECTION 9.06  

Counterparts; Integration; Effectiveness

     69   SECTION 9.07  

Severability

     69   SECTION 9.08  

Right of Set off

     69   SECTION 9.09  

Governing Law; Jurisdiction; Consent to Service of Process

     69   SECTION 9.10  

WAIVER OF JURY TRIAL

     70   SECTION 9.11  

Headings

     70   SECTION 9.12  

Confidentiality

     70   SECTION 9.13  

Interest Rate Limitation

     72   SECTION 9.14  

USA PATRIOT ACT

     72  

 

ii



--------------------------------------------------------------------------------

         Page   SECTION 9.15  

No Fiduciary Duty

     72   SECTION 9.16  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     72  

SCHEDULES:

Schedule 2.01 – Commitments

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Consolidated Tangible Net Worth Computations

Exhibit C – Form of U.S. Tax Certificate

Exhibit D – Form of Borrowing Request

Exhibit E – Form of Swingline Borrowing Request

Exhibit F – Form of Interest Election Request

Exhibit G – Form of Note

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 16, 2019, among TD AMERITRADE CLEARING, INC., a
Nebraska corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), BARCLAYS BANK PLC, CITIBANK, N.A., JPMORGAN CHASE BANK, N.A., U.S.
BANK NATIONAL ASSOCIATION, TD SECURITIES (USA) LLC, BANK OF AMERICA, N.A. AND
MORGAN STANLEY SENIOR FUNDING, INC., as co-syndication agents (the
“Co-Syndication Agents”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliated Debt Fund” means any Affiliate of The Toronto-Dominion Bank (other
than Parent and its Subsidiaries and, for the avoidance of doubt, other than a
natural Person) that either is a bona fide diversified debt fund or an
investment vehicle primarily engaged in, or that advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business and with respect to which The Toronto Dominion Bank
(or any other Affiliate of The Toronto Dominion Bank holding equity investments
in Parent or any of its Subsidiaries) does not, directly or indirectly, possess
the power to direct or cause the direction of the investment policies of such
entity.

“Affiliated Lender” means any Lender that is The Toronto-Dominion Bank or any of
its Affiliates (other than Parent and its Subsidiaries and, for the avoidance of
doubt, other than a natural Person), excluding any Affiliated Debt Fund.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Borrower in the exercise of its reasonable business
judgment equal to the amount, if any, that would be payable by the Borrower or
any of its Subsidiaries to its counterparty to such Hedge Agreement in
accordance with its terms as if (a) such Hedge Agreement was being terminated
early on such date of determination, (b) the Borrower or such Subsidiary was the
sole “Affected Party” (as defined in each Hedge

 

1



--------------------------------------------------------------------------------

Agreement) and (c) the Borrower was the sole party determining such payment
amount pursuant to the provisions of the ISDA Master Agreement or other
agreement, if any, governing such Hedge Agreement.

“Anti-Corruption/Anti-Money Laundering Laws” means all laws, rules and
regulations of any jurisdiction applicable to the Borrower or any of its
Subsidiaries from time to time concerning or relating to bribery, corruption or
anti-money laundering.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any Federal Funds Rate
Loan or Eurodollar Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Federal Funds Rate Spread”, “Eurodollar Rate Spread” or
“Commitment Fee Rate”, as the case may be, based upon the ratings by Moody’s and
S&P, respectively, applicable on such date to the Index Debt:

 

Index Debt Ratings:    Eurodollar Rate
and Federal
Funds Rate
Spread   Commitment Fee Rate

Category 1:

Index Debt Ratings of at least AA- by S&P/Aa3 By Moody’s

   0.75%   0.06%

Category 2:

Index Debt Ratings of at least A+ by S&P/A1 By Moody’s and not Category 1

   0.875%   0.07%

Category 3:

Index Debt Ratings of at least A by S&P/A2 By Moody’s and not Category 1 or 2

   1.00%   0.08%

Category 4:

Index Debt Ratings of at least A- by S&P/A3 By Moody’s and not Category 1, 2 or
3

   1.125%   0.10%

Category 5:

Index Debt Ratings below Category 4

   1.25%   0.125%

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt, then the Applicable Rate shall be determined
by reference to the available rating; (ii) if the ratings established by Moody’s
and S&P for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next below
that of the higher of the two ratings; and (iii) if the ratings established by
Moody’s and S&P for the Index Debt shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the

 

2



--------------------------------------------------------------------------------

applicable rating agency, irrespective of when notice of such change may have
been furnished by the Borrower to the Administrative Agent and the Lenders. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the Administrative Agent and the
Borrower shall determine that the rating system of Moody’s or S&P shall have
changed, or if such rating agencies shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agencies and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Applicable Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and Applicable Swingline Exposure at such time.

“Applicable Swingline Exposure” means, with respect to any Lender at any time,
the sum of (x) its Applicable Percentage of the total Swingline Exposure at such
time related to Swingline Loans other than any Swingline Loan made by such
Lender in its capacity as Swingline Lender, if any and (y) the aggregate
principal amount of all Swingline Loans made and held by such Lender in its
capacity as Swingline Lender then outstanding (for the avoidance of doubt,
without duplication of any participation interest in such Swingline Loan held by
such Swingline Lender), if any.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101 et seq.).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the

 

3



--------------------------------------------------------------------------------

reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law affecting creditors’
rights or any other or similar proceedings seeking any stay, reorganization,
arrangement, composition or readjustment of obligations or indebtedness.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Broker-Dealer Subsidiary” means any Subsidiary of the Parent that (a) is a
“registered broker and/or dealer” under the Securities Exchange Act or under any
similar foreign law or regulatory regime established for the registration of
brokers and/or dealers of securities and/or (b) is required to be registered
under the Commodity Exchange Act or under any similar regulatory regime
established for the registration of operators, merchants, brokers and/or dealers
of commodities, including, but not limited to, future commissions merchants,
introducing brokers and commodity pool operators.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance

 

4



--------------------------------------------------------------------------------

with GAAP; provided, however, that, for the avoidance of doubt, any obligations
relating to a lease that was accounted for by such Person as an operating lease
as of the Effective Date and any similar lease entered into after the Effective
Date by such Person shall be accounted for as an operating lease and not a
Capitalized Lease Obligation.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act and the rules of the SEC thereunder as in
effect on the Effective Date) other than The Toronto-Dominion Bank and its
Subsidiaries, of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Parent; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Parent by Persons who were neither
(i) nominated by the board of directors of Parent nor (ii) appointed by
directors so nominated or (c) the Parent shall cease to own, directly or
indirectly, all of the Equity Interests of the Borrower.

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Co-Syndication Agents” has the meaning assigned to such term in the preamble to
this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09 or (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to

 

5



--------------------------------------------------------------------------------

which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $850,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” means (a) any competitor of the Parent or any of its Subsidiaries
that has been identified in writing by the Borrower to the Administrative Agent
prior to the Effective Date, (b) any retail online brokerage business that has
been identified as a competitor in writing by the Borrower to the Administrative
Agent after the Effective Date and (c) any custodian for registered investment
advisors identified as a competitor in writing by the Borrower to the
Administrative Agent after the Effective Date and who is reasonably acceptable
to the Administrative Agent as a competitor; provided that, (x) to the extent
Persons are identified as Competitors in writing by the Borrower to the
Administrative Agent after the Effective Date pursuant to clauses (b) or (c)
above, the inclusion of such Persons as Competitors shall not retroactively
apply to prior assignments or participations in respect of any Loan under this
Agreement, (y) any Persons added as Competitors shall not be effective until
after at least three (3) business days following receipt thereof by the
Administrative Agent from the Borrower and (z) if requested by a Lender (or the
Administrative Agent), the list of Competitors (including any permitted updates
thereto) shall be provided to such Lender or any prospective assignee or
participant of such Lender; provided that if any Persons are added as new
Competitors after such list is provided to any such Lender or any prospective
assignee or participant of such Lender, then the inclusion of such Persons as
Competitors shall not be effective until three (3) business days after
disclosure to the Lender, prospective assignee or participant of such Lender of
the amended list of Competitors. All updates to the list of Competitors shall be
sent to Wells Fargo Bank, National Association, 90 S 7th St, Floor 06,
Minneapolis, MN 55402-3903, Attention: Robert Callahan.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Tangible Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ equity at such date minus the
amount of all intangible items included therein, including, without limitation,
goodwill, franchises, licenses, patents, trademarks, trade names, copyrights,
service marks, brand names and write-ups of assets (other than non-cash gains
resulting from mark to market adjustments of securities positions made in the
ordinary course of business) (but only to the extent that such items would be
included on a consolidated balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Documents” means (i) this Agreement and (ii) the Notes, in each case as
amended, restated, supplemented or otherwise modified.

 

6



--------------------------------------------------------------------------------

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all payment Obligations of such Person for the
deferred purchase price of property or services (other than trade payables not
more than 60 days past due incurred in the ordinary course of such Person’s
business), (c) all payment Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all payment Obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all payment
Obligations of such Person as lessee under Capitalized Lease Obligations,
(f) all payment Obligations of such Person as an account party under acceptance
or similar facilities, (g) [reserved], (h) all payment Obligations of such
Person in respect of Hedge Agreements, valued at the Agreement Value thereof,
(i) all Guaranteed Debt of such Person, (j) all non-contingent payment
Obligations of such Person in respect of letters of credit and (k) all
indebtedness and other payment Obligations referred to in clauses (a) through
(j) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations; provided that, if
such Person has not assumed or otherwise become liable in respect of such Debt
or other payment Obligations, such indebtedness or payment Obligations shall be
deemed to be in an amount equal to the fair market value of the property subject
to such Lien at the time of determination.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that, in the reasonable determination of
the Administrative Agent, (a) has failed, within three (3) Business Days of the
date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Swingline Loans or (iii) pay over
to the Borrower any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after written request by the Borrower,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Borrower’s receipt of such certification in
form and substance satisfactory to the Borrower and the Administrative Agent,

 

7



--------------------------------------------------------------------------------

(d) has become, or the Lender Parent has become, the subject of a Bankruptcy
Event, or (e) has become, or whose Lender Parent has become, the subject of a
Bail-In Action.

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment fund
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
any binding judicial or agency interpretation, policy or guidance having the
force or effect of law and relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of harmful or deleterious substances.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
administrative oversight costs, consultants’ fees, fines, penalties or
indemnities), of the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” has the meaning set forth in the definition of Minimum
TNW.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity

 

8



--------------------------------------------------------------------------------

ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest.

“Equity Payment” has the meaning set forth in the definition of Minimum TNW.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of the Borrower, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Borrower or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by the Borrower or any ERISA
Affiliate from a multiple employer plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan; or (g) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Reserve Requirements” for any Interest Period for all Eurodollar
Loans comprising part of the same Borrowing means the reserve percentage
applicable from time to time under regulations issued from time to time by the
Board (or any successor) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for a member bank of the Federal Reserve System in New York
City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Loans is determined) having a term equal to such Interest Period.

“Eurodollar Base Rate” means, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for

 

9



--------------------------------------------------------------------------------

deposits in dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on the Reuters Screen LIBOR01 Page
(or any successor or substitute page which displays an average ICE Benchmark
Administration Interest Settlement Rate) (the “Screen Rate”) as of 11:00 A.M.,
London time, two (2) Business Days prior to the beginning of such Interest
Period; provided that if such rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to dollars, then
such rate shall be the Interpolated Rate. Notwithstanding the foregoing, in no
event shall the Eurodollar Base Rate be less than zero.

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loans” means Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

                            Eurodollar Base Rate                            
1.00 – Eurocurrency Reserve Requirements

“Event of Default” has the meaning assigned to such term in Article VI.

“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Credit Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the jurisdiction (or any political subdivision thereof) under the laws of
which such Recipient is organized, in which its principal office is located or,
in the case of any Lender, in which its applicable lending office is located, or
that are Other Connection Taxes, (b) any branch profits Taxes or any similar
Taxes imposed by any jurisdiction (or any political subdivision thereof) in
which the Recipient is located or that are Other Connection Taxes, (c) in the
case of a Non-U.S. Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any U.S. federal withholding Taxes resulting
from any requirement of law in effect on the date such Non-U.S. Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Taxes
pursuant to Section 2.17, (d) Taxes attributable to such Recipient’s failure to
comply with Section 2.17(f) and (e) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” has the meaning assigned to such term in
Section 4.01.

“Existing Lender” has the meaning assigned to such term in Section 4.01.

 

10



--------------------------------------------------------------------------------

“Existing Revolving Loan” means a “Revolving Loan” under and as defined in the
Existing Credit Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) as published on the next succeeding Business Day by the NYFRB
as the federal funds effective rate. Notwithstanding the foregoing, in no event
shall the Federal Funds Effective Rate be less than zero.

“Federal Funds Rate” means, for any day, a rate per annum equal to the greatest
of (a) the rate of interest per annum which is the average of the rates on the
offered side of the federal funds market quoted by two interbank federal funds
brokers at the approximate time of the relevant borrowing (for the first day of
such borrowing and until the next Business Day) and 12:00 noon (New York City
time) (for each subsequent Business Day on which such borrowing is outstanding),
for federal funds in an amount comparable to the portion of such borrowing made
available by Wells Fargo Bank, National Association, (b) the Federal Funds
Effective Rate, (c) the Overnight Bank Funding Rate, and (d) the Eurodollar Rate
for a one-month interest period commencing two Business Days after such day.
Notwithstanding the foregoing, in no event shall the Federal Funds Rate be less
than zero.

“Federal Funds Rate Borrowing” means a Borrowing comprised of Federal Funds Rate
Loans.

“Federal Funds Rate Loans” means Loans the rate of interest applicable to which
is based upon the Federal Funds Rate.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“FINRA” means the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on the last day of September in any calendar year.

“Five-Year Credit Agreement” means the Credit Agreement dated as of April 21,
2017 among the Borrower, JPMorgan Chase Bank, N.A., as administrative agent, the
lenders party thereto and the other parties party thereto, as amended, restated,
supplemented or otherwise modified.

 

11



--------------------------------------------------------------------------------

“FOCUS-II Report” means the Financial and Operational Combined Uniform Single
Report on Form X-17A-5 Part II.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, including, without limitation, any self-regulatory organization as
defined in Section 3(a)(26) of the Securities Exchange Act, whether federal,
state, provincial, territorial, local or foreign.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Guaranteed Debt” means, with respect to any Person, any payment Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the payment Obligation of a primary obligor
in respect of such Debt, (b) [reserved] or (c) any payment Obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, assets, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof. The amount of any Guaranteed Debt shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranteed Debt is made (or, if less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Guaranteed Debt) or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder), as
determined by such Person in good faith.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

12



--------------------------------------------------------------------------------

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Impacted Interest Period” has the meaning specified in the definition of
Eurodollar Base Rate.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under any Credit Document and
(b) Other Taxes.

“Indemnitee” has the meaning specified in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Parent that is not guaranteed by any other Person or subject to any other
credit enhancement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any Federal Funds Rate Loan
(other than a Swingline Loan), the last day of each calendar month to occur
while such Loan is outstanding, (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that

(i)     if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and

(ii)    any Interest Period pertaining to a Eurodollar Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case a Revolving Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

13



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which the Screen Rate is available for dollars) that is shorter than
the Impacted Interest Period; and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for dollars) that exceeds the Impacted
Interest Period, in each case, at such time. When determining the rate for a
period which is less than the shortest period for which the Screen Rate is
available, the Screen Rate for purposes of clause (a) above shall be deemed to
be the overnight rate for dollars determined by the Administrative Agent from
such service as the Administrative Agent may select. Notwithstanding the
foregoing, in no event shall the Interpolated Rate be less than zero.

“IRS” means the United States Internal Revenue Service.

“ISDA Master Agreement” means the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc., as in
effect from time to time.

“Lead Arrangers” means Wells Fargo Securities, LLC, Barclays Bank PLC, Citibank,
N.A., JPMorgan Chase Bank, N.A., U.S. Bank National Association, TD Securities
(USA) LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and Morgan
Stanley Senior Funding, Inc.

“Lender Parent” means, with respect to any Lender, any Person of which such
Lender is, directly or indirectly, a Subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Lien” means any lien, security interest or other charge of any kind, or any
other type of preferential arrangement intended to have the effect of a lien or
security interest, including, without limitation, the lien or retained security
title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, or results of operations of the Borrower and its
Subsidiaries, taken as a whole, (b) the rights and remedies of the Lenders under
the Credit Documents, taken as a whole or (c) the ability of the Borrower to
perform its payment obligations under the Credit Documents.

 

14



--------------------------------------------------------------------------------

“Maturity Date” means May 14, 2020.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Measurement Period” means, except as otherwise expressly provided herein, each
period of four consecutive fiscal quarters of the Borrower.

“Minimum TNW” means, at any time, $2,369,473,733; provided that such amount
shall be (a) reduced on a dollar-for-dollar basis by an amount equal to any
dividend or other distribution paid by the Borrower on, or any repurchase or
redemption by the Borrower of, any Equity Interests of the Borrower since the
Effective Date (each, an “Equity Payment”) and (b) increased on a
dollar-for-dollar basis by (i) an amount equal to 50% of Consolidated net income
of the Borrower for each fiscal quarter of the Borrower ended after the
Effective Date for which such Consolidated net income is positive and (ii) an
amount equal to the proceeds received on account of equity contributions to the
Borrower or issuances by the Borrower of its Equity Interests (each, an “Equity
Contribution”); provided, further, that the Minimum TNW shall in no event be
less than $1,109,824,386. Notwithstanding the foregoing, the Borrower may make
an election that any Equity Contribution shall not increase Minimum TNW but, if
the Borrower makes such an election, all subsequent Equity Payments shall not
reduce Minimum TNW until the amount of such subsequent Equity Payments equal the
amount of such Equity Contribution.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate has contributed or has had
an obligation to contribute.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(b).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Notes” means the collective reference to any promissory note evidencing Loans.

“NYFRB” means the Federal Reserve Bank of New York.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of the
Borrower under the Credit Documents include the obligation to pay principal,
interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by the Borrower under any Credit Document.

 

15



--------------------------------------------------------------------------------

“Ordinary Course Operating Debt” means (i) Debt incurred for operational
liquidity needs pursuant to lines of credit and other liabilities payable to
brokers, dealers, clearing organizations, clients and correspondents, and
liabilities in respect of securities or commodities sold but not yet purchased
and Debt of the Borrower, in each case incurred in the ordinary course of the
“broker-dealer” or “commodity futures trading” business of the Broker-Dealer
Subsidiaries, including Debt incurred in the ordinary course of business to
finance or secure the purchase or carrying of securities, the provision of
margin for forward, futures, repurchase or similar transactions, the making of
advances to customers, the establishment of performance or surety bonds or
guarantees, or in the nature of a letter of credit or letter of guaranty to
support or secure trading and other obligations incurred in the ordinary course
of business, (ii) accounts payable and accrued liabilities in the ordinary
course of business of the Borrower and its Subsidiaries, (iii) notes, bills and
checks presented in the ordinary course of business by such Person to banks for
collection or deposit, (iv) all obligations of the Borrower and its Subsidiaries
of the character referred to in this definition to the extent owing to the
Borrower or any of its Subsidiaries and (v) Guaranteed Debt arising in the
ordinary course of business pursuant to contract or applicable law, rule or
regulation with respect to the Obligations of other members of securities and
commodities clearinghouses and exchanges.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising solely from
such Recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, or
enforced, any Credit Document, or sold or assigned an interest in any Credit
Document).

“Other Taxes” mean any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding business day by the NYFRB as an overnight
bank funding rate.

“Parent” means TD Ameritrade Holding Corporation, a Delaware corporation.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04.

“Patriot Act” has the meaning set forth in Section 9.14.

 

16



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:

(a) Liens for unpaid utilities and for taxes, assessments and governmental
charges or levies to the extent not yet due or otherwise not required to be paid
under Section 5.01(b);

(b) Liens imposed by law, such as landlords’, materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that are not overdue for a
period of more than 30 days or are being contested in good faith by appropriate
proceedings diligently prosecuted;

(c) pledges or deposits in the ordinary course of business to secure obligations
under workers’ compensation, unemployment insurance or other social security or
employment laws or regulations or similar legislation or to secure public,
statutory or regulatory obligations;

(d) deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory or regulatory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) Liens securing judgments for the payment of money not constituting a Default
under Section 6.01(g) or securing appeal or other surety bonds related to such
judgments;

(f) easements, rights of way, covenants, zoning, use restrictions and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes;

(g) any interest or title of a lessor, sublessor, licensee or licensor under any
operating lease or license agreement entered into in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower or any of its Subsidiaries;

(h) banker’s liens, rights of set off or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions in the
ordinary course of business;

(i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into in the ordinary course of business;

(j) Liens created by or resulting from any litigation or legal proceedings which
are being contested in good faith by the Borrower or which involve claims
against the Borrower of less than $1,000,000; and

(k) deposits to secure (or in lieu of) any surety, stay, appeal or customs
bonds.

 

17



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.

“Register” has the meaning set forth in Section 9.04.

“Regulatory Net Capital” of any Person means (a) in the case such Person is a
Broker-Dealer Subsidiary of the type described in clause (a) of the definition
of “Broker-Dealer Subsidiary”, the amount of net capital held by such Person as
a broker-dealer under Section 15(c)(3) of the Securities Exchange Act and
regulations promulgated thereunder (or under comparable statutes and regulations
of the applicable jurisdiction) and (b) in the case such Person is a
Broker-Dealer Subsidiary of the type described in clause (b) of the definition
of “Broker-Dealer Subsidiary”, the amount of net capital held by such Person as
a futures commission merchant or introducing broker under Section 4f(b) of the
Commodity Exchange Act and regulations promulgated thereunder (or under
comparable statutes and regulations of the applicable jurisdiction).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, the holders of more than 50% of the
Commitments then in effect or, if the Commitments have been terminated, the
Revolving Extensions of Credit then outstanding.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and
Swingline Exposure at such time.

“Revolving Extensions of Credit” means as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Loans
held by such Lender then outstanding and (b) such Lender’s Applicable Percentage
of the aggregate principal amount of Swingline Loans then outstanding.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

18



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

“Significant Subsidiary” means, at any time, a Subsidiary of the Borrower that
is a “significant subsidiary” as defined in Rule 1.02(w) of Regulation S-X of
the SEC, determined based upon the Borrower’s most recent consolidated financial
statements for the most recently completed Fiscal Year as set forth in the
Borrower’s Annual Report on Form 10-K (or 10-K-A) filed with the SEC; provided
that in the case of a Subsidiary formed or acquired after the Effective Date,
the determination of whether such Subsidiary is a Significant Subsidiary shall
be made on a pro forma basis based on the Borrower’s most recent consolidated
financial statements for the most recently completed fiscal quarter or Fiscal
Year, as applicable, as set forth in the Borrower’s Quarterly Report on Form
10-Q or Annual Report on Form 10-K (or 10-K-A), as applicable, filed with the
SEC.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could reasonably have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

“S&P” means Standard & Poor’s, or any successor thereto.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class

 

19



--------------------------------------------------------------------------------

or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) the interest in the capital or profits of
such partnership, joint venture or limited liability company or (c) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Surviving Debt” means Debt of any Subsidiary of the Borrower, other than Debt
of the type permitted under Section 5.02(b)(x), outstanding on the Effective
Date.

“Swingline Commitment” means $400,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Wells Fargo Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Federal Funds Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” shall have the meaning set forth in
Section 2.17(f)(ii)(D).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

20



--------------------------------------------------------------------------------

SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. All terms of an
accounting or financial nature shall be construed, and all computations of
amounts and ratios shall be made without giving effect to any treatment of
indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Staff Position APB 14-1 to value any such
indebtedness in a reduced or bifurcated manner as described therein, and such
indebtedness shall at all times be valued at the full stated principal amount
thereof. Notwithstanding any other provision contained herein, all computations
of amounts and ratios referred to in this Agreement shall be made without giving
effect to any election under FASB ASC Topic 825 “Financial Instruments” (or any
other financial accounting standard having a similar result or effect) to value
any Debt or other liabilities of the Borrower or any Subsidiary at “fair value”
as defined therein.

 

21



--------------------------------------------------------------------------------

SECTION 1.05    Pro Forma Calculations. All pro forma computations required to
be made hereunder giving effect to any acquisition, investment, sale,
disposition, merger or similar event shall reflect on a pro forma basis such
event and, to the extent applicable, the historical earnings and cash flows
associated with the assets acquired or disposed of and any related incurrence or
reduction of Debt, but shall not take into account any projected synergies or
similar benefits expected to be realized as a result of such event.

ARTICLE II

The Credits

SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result (after giving effect to any application of the proceeds of such
Borrowing pursuant to Section 2.10) in (a) such Lender’s Applicable Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b)    Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of Federal Funds Rate Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Swingline Loan shall be a Federal Funds
Rate Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount equal to $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. At the time that each Federal
Funds Rate Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000; provided that a Federal Funds Rate
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Each Swingline Loan shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Loans of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of five Eurodollar Revolving
Borrowings outstanding.

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

22



--------------------------------------------------------------------------------

SECTION 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 3:00 p.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of a Federal Funds Rate Borrowing, not later than
4:00 p.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic communication in PDF format to
agencyservices.requests@wellsfargo.com or facsimile to the Administrative Agent
of a written Borrowing Request in the form attached hereto as Exhibit D or in
another form approved by the Administrative Agent and signed by the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02: (i) the amount and Type of
Revolving Loans to be borrowed, (ii) the date of such Borrowing, which shall be
a Business Day, (iii) in the case of Eurodollar Loans, the respective amounts of
each such Type of Loan and the respective lengths of the initial Interest Period
therefor and (iv) the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07. Notwithstanding anything to the contrary herein, any Revolving
Loans made on the Effective Date shall initially be Eurodollar Loans with (x) a
Eurodollar Rate equal to the outstanding “Eurodollar Rate” applicable to the
Existing Revolving Loans under the Existing Credit Agreement as of the Effective
Date and (y) an Interest Period equal to the Interest Period that remains on the
Existing Revolving Loans under the Existing Credit Agreement as of the Effective
Date.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Federal Funds Rate Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04    [Reserved].

SECTION 2.05    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans made by the Swingline
Lender exceeding the Swingline Commitment (notwithstanding the fact that such
Swingline Loans, when aggregated with the Swingline Lender’s outstanding
Revolving Loans, may exceed the Swingline Lender’s Commitment) or (ii) the sum
of the total Revolving Credit Exposures exceeding the total Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.

(b)    To request Swingline Loans, the Borrower shall notify the Administrative
Agent of such request by telephone not later than 4:00 p.m., New York City time,
on the day of the proposed Swingline Loans. Each such notice shall be
irrevocable and shall be confirmed

 

23



--------------------------------------------------------------------------------

promptly by hand delivery or electronic communication in PDF format to
agencyservices.requests@wellsfargo.com or facsimile to the Administrative Agent
of a written Borrowing Request in the form attached hereto as Exhibit E or in
another form approved by the Administrative Agent and signed by the Borrower.
The Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall fund the requested
Swingline Loans by wire transfer of immediately available funds to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Swingline Lender by 5:00 p.m., New York City time, on the
requested date of such Swingline Loan; provided that if the Borrower notifies
the Administrative Agent of such request between 9:00 a.m., New York City time,
and 4:00 p.m., New York City time, on any applicable Business Day, the Swingline
Lender will use commercially reasonable efforts to fund the requested Swingline
Loan in the manner described above within one hour of such notice. The
Administrative Agent will make such Swingline Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrower’s request.

(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loans. Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. Any amounts received by the Administrative Agent from the
Borrower (or other party on behalf of the Borrower) in respect of Swingline
Loans after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

(d)    [Reserved].

 

24



--------------------------------------------------------------------------------

(e)    Notwithstanding any other provision hereof, the Borrower and the
Swingline Lender may agree from time to time upon mutually satisfactory separate
arrangements for the borrowing and funding of Swingline Loans. Such provisions
may include, among other things, the making of Swingline Loans through
disbursements made from an automatic sweep account, which Swingline Loans shall
be deemed to be made upon the making of such disbursements.

SECTION 2.06    [Reserved].

SECTION 2.07    Funding of Loans. (a) Each Lender shall, subject to clause
(c) below, make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 12:00 noon, New York
City time, or, if later in the case of a Federal Funds Rate Borrowing, 60
minutes after the Administrative Agent advises such Lender pursuant to the last
sentence of Section 2.03, of the details of a Borrowing Request made by the
Borrower to the account of the Administrative Agent most recently designated by
it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Sections 2.05. The Administrative Agent will,
subject to Section 2.05(e) and the proviso set forth in Section 2.10(a), make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in Charlotte, North Carolina or such other account of the
Borrower designated by the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender no
later than one (1) Business Day prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to Federal Funds Rate Loans. If such
Lender pays such amount to the Administrative Agent, then (x) such amount shall
constitute such Lender’s Loan included in such Borrowing, and (y) if the
Borrower has also paid such amount, such amount (excluding, for the avoidance of
doubt, any interest paid pursuant to clause (ii) above) shall be promptly
refunded to the Borrower.

(c)    Notwithstanding anything to the contrary set forth herein, with respect
to any Lender that is an Existing Lender on the Effective Date, the prepayment
to such Lender of its Existing Revolving Loans on the Effective Date, and the
borrowing from such Lender of Revolving Loans under this Agreement on the
Effective Date, shall be effected by book entry to the extent that any portion
of the amount prepaid to such Lender under the Existing Credit Agreement will be
subsequently borrowed from such Lender under this Agreement.

 

25



--------------------------------------------------------------------------------

SECTION 2.08    Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Revolving Borrowing to a different Type or to continue such
Revolving Borrowing and, in the case of a Eurodollar Revolving Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Revolving Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Revolving Borrowing, and the
Revolving Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Loans, which may not be
converted or continued.

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or electronic communication or facsimile to the Administrative Agent of
a written Interest Election Request in the form attached as Exhibit F hereto or
another form approved by the Administrative Agent and signed by the Borrower.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be a Federal Funds Rate Borrowing
or a Eurodollar Borrowing; and

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

26



--------------------------------------------------------------------------------

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Federal Funds Rate Borrowing. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Revolving Borrowing
and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted
to a Federal Funds Rate Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.09    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount equal to $1,000,000, or a whole multiple thereof and (ii) the Borrower
shall not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the sum of
the Revolving Credit Exposures would exceed the total Commitments.

(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the consummation of an acquisition or sale transaction or upon
the effectiveness of other credit facilities or the receipt of proceeds from the
issuance of other indebtedness or any other specified event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of the Revolving Loans on the
Maturity Date and (ii) to the Swingline Lender, the then unpaid principal amount
of the Swingline Loans on the earlier of the Maturity Date and the first date
after any Swingline Loans are made that is the 15th or last day of a calendar
month and is at least two (2) Business Days after such Swingline Loans are made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from

 

27



--------------------------------------------------------------------------------

each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in the form attached as
Exhibit G hereto or in another form approved by the Administrative Agent.

SECTION 2.11    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time up to 3:00 p.m., New York City time on any
Business Day to prepay any Loan in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section; provided that interest will
accrue on such amount being prepaid until the next business day if such payment
is received after 3:00 p.m., New York City time.

(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
electronic communication or facsimile) of any prepayment hereunder not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.

SECTION 2.12    Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the unused Commitment of such Lender
during the period from and

 

28



--------------------------------------------------------------------------------

including the Effective Date to but excluding the date on which such Commitment
terminates (it being understood that Swingline Loans shall not constitute
utilization of the Commitment for purposes of calculating the commitment fees
under this Section). Accrued commitment fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the date on
which the Commitments terminate, commencing on the first such date to occur
after the Effective Date. All commitment fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(c)    [Reserved].

(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13    Interest. (a) The Loans comprising each Federal Funds Rate
Borrowing (including each Swingline Loan) shall bear interest at the Federal
Funds Rate plus the Applicable Rate.

(b)    The Revolving Loans comprising each Eurodollar Borrowing shall bear
interest at the Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to Federal Funds Rate Loans as provided in paragraph (a) of this
Section.

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a Federal
Funds Rate Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e)    All interest hereunder shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding

 

29



--------------------------------------------------------------------------------

the last day). The applicable Federal Funds Rate or Eurodollar Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or

(b)    the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic communication or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as a
Federal Funds Rate Borrowing; provided that if the circumstances giving rise to
such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted. The Administrative Agent shall not make a
determination described in Section 2.14(a), and no Lender shall advise the
Administrative Agent as described in Section 2.14(b), unless the Administrative
Agent or such Lender, as applicable, is then generally making similar
determinations or delivering similar advice, in each case, under other credit
facilities to which it is a party with borrowers that are similarly situated to
and of similar creditworthiness to the Borrower.

SECTION 2.15    Increased Costs. (a) If any Change in Law shall:

(i)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Other Connection Taxes that are imposed on or measured by net income or that
are franchise Taxes or branch profits Taxes and (C) Taxes described in clauses
(c) through (e) of the defined term “Excluded Taxes”) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

(ii)    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurodollar Rate); or

(iii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or
participation therein;

 

30



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or in the case of (i) above, any Loan, or to
reduce the amount of any sum received or receivable by such Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Recipient, as the case may be, such additional amount or amounts as will
compensate such Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b)    If any Lender determines that any Change in Law regarding capital
adequacy or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then such Lender shall
promptly notify the Borrower in writing thereof, and from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered. Notwithstanding anything to the contrary provided in this
Section 2.15, no Lender shall be entitled to request any payment or amount under
this Section 2.15 unless such Lender is generally demanding payment in a
consistent manner under comparable provisions of its agreements with similarly
situated borrowers of similar credit quality.

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company as specified in paragraph
(a) or (b) of this Section shall be delivered to the Borrower, shall include
reasonable details for calculation of such amount or amounts and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d)    Failure or delay on the part of any Lender to notify the Borrower or
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable

 

31



--------------------------------------------------------------------------------

thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower, shall include reasonable details for calculation of such amount or
amounts and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.17    Taxes. (a) Each payment by the Borrower under any Credit
Document shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by the Borrower shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section 2.17), the applicable Recipient receives the amount it would
have received had no such withholding been made.

(b)    The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.17, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d)    The Borrower shall indemnify each Recipient for any Indemnified Taxes
that are paid or payable by such Recipient in connection with any Credit
Document (including amounts paid or payable under this Section 2.17(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17 shall be
paid within twenty (20) days after the Recipient delivers to the Borrower a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

 

32



--------------------------------------------------------------------------------

(e)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with any Credit Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.17(e) shall be paid within twenty (20) days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(f)(ii)(A) through (E) and Section 2.17(f)(iii) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense (or, in the case of a Change in Law, any incremental material
unreimbursed cost or expense) or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
or the Administrative Agent (or as otherwise required by applicable law), any
Lender shall update any form or certification previously delivered pursuant to
this Section 2.17(f). If any form or certification previously delivered pursuant
to this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii)    Without limiting the generality of the foregoing, any Lender with
respect to the Borrower shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:

(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;

 

33



--------------------------------------------------------------------------------

(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under any Credit Document, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(C)    in the case of a Non-U.S. Lender for whom payments under any Credit
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;

(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
or W-8BEN-E and (2) a certificate substantially in the form of Exhibit C (a
“U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Credit Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or

(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii)    If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and

 

34



--------------------------------------------------------------------------------

such additional documentation reasonably requested by the Withholding Agent as
may be necessary for the Withholding Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(g)    If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower pursuant to this Section 2.17, it shall remit such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.17 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund plus any interest included in such refund
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) by the relevant Governmental Authority attributable
thereto) to the Borrower, net of all out-of-pocket expenses of such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of such Recipient agrees promptly to return such refund to such party in
the event such party is required to repay such refund to the relevant
Governmental Authority. Nothing herein contained shall interfere with the right
of a Recipient to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Recipient to claim any tax refund or to make available its tax
returns or disclose any information relating to its tax affairs or any
computations in respect thereof or any other confidential information or require
any Recipient to do anything that would prejudice its ability to benefit from
any other refunds, credits, reliefs, remissions or repayments to which it may be
entitled. Notwithstanding anything to the contrary in this Section 2.17(g), in
no event will any Recipient be required to pay any amount to any indemnifying
party pursuant to this Section 2.17(g) if such payment would place such
Recipient in a less favorable position (on a net after-Tax basis) than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.

(h)    For purposes of this Section 2.17, the term “applicable law” includes
FATCA.

SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 3:00 p.m., New York City time, on the date
when due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 1525 W. WT Harris
Blvd 1B1, Charlotte, NC 28262, MAC D1109-019 (or any successor primary office),
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate Recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest,

 

35



--------------------------------------------------------------------------------

interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or Swingline Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant permitted hereunder. The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e)    If any Lender shall fail to make any Loan or payment required to be made
by it pursuant to Section 2.02, Section 2.05(c), Section 2.07(b),
Section 2.18(d) or Section 9.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary

 

36



--------------------------------------------------------------------------------

provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

SECTION 2.19    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b)    If (x) any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(y) in connection with any proposed amendment, waiver or consent to this
Agreement or any other Credit Document requiring the consent of “each Lender” or
“each Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”) or (z) any Lender becomes a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender or
Non-Consenting Lender, as applicable, and the Administrative Agent, require such
Lender or such Non-Consenting Lender, as applicable, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender or such
Non-Consenting Lender, as applicable, shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee or the Borrower and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. In connection with any
such assignment, such Lender being replaced pursuant to this Section 2.19(b)
shall execute and deliver an Assignment and Assumption with respect to all its
interests, rights and obligations under this Agreement and deliver any Notes
evidencing its Loans to the Borrower or Administrative Agent; provided that the
failure of any such Lender to execute an Assignment and Assumption or to deliver
such Notes shall not render such assignment and delegation invalid and such
assignment shall be recorded in the Register and the promissory notes deemed
cancelled upon such failure. A Lender shall not be required to make any such
assignment and

 

37



--------------------------------------------------------------------------------

delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)    fees shall cease to accrue on the unused Commitment of such Defaulting
Lender pursuant to Section 2.12(a);

(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of all Lenders or
each affected Lender;

(c)    if any Swingline Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i)    all or any part of the Swingline Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Commitments but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 4.02 are satisfied at
such time; and

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent prepay such Swingline Exposure;

(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan, unless it is satisfied that the
related exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and Swingline Exposure related to any newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein);
and

(e)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise, and
including any amounts made available to the Administrative Agent by such
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Swingline Lender hereunder; third, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as

 

38



--------------------------------------------------------------------------------

determined by the Administrative Agent; fourth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy potential future obligations of
such Defaulting Lender to fund Loans and other obligations under this Agreement;
fifth, to the payment of any amounts owing to the Lenders or Swingline Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender or Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; sixth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) the Borrower makes a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, then such payment
shall be applied solely to pay the relevant Loans of the relevant non-Defaulting
Lenders on a pro rata basis prior to being applied in the manner set forth in
this Section 2.20(e). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent of
any Lender shall occur following the Effective Date and for so long as such
event shall continue or (ii) the Swingline Lender has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan unless the Swingline Lender
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender to defease any risk to it in respect of
such Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Swingline
Lender each agree that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage. No adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender.

ARTICLE III

Representations and Warranties

SECTION 3.01    Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a)    The Borrower and each of its Subsidiaries (i) is a Person (other than a
natural person and with respect to the Borrower only, is a corporation, limited
liability company

 

39



--------------------------------------------------------------------------------

or limited partnership) duly organized, validly existing and (to the extent
applicable in the jurisdiction of its formation) in good standing under the laws
of the jurisdiction of its formation, (ii) is duly qualified and in good
standing (to the extent such concept exists) under the laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business as currently conducted requires such qualification and (iii) has all
requisite corporate, limited liability company, partnership or other
organizational power and authority and has all requisite Governmental
Authorizations, in each case, to own or lease and operate its properties and to
carry on its business as currently conducted; except in each case referred to in
clause (i) (other than with respect to the Borrower), (ii) or (iii) to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b)    The execution, delivery and performance by the Borrower of each Credit
Document to which it is a party, and the consummation of the financing
transactions evidenced by each Credit Document to which it is a party, are
within the Borrower’s corporate, limited liability company, limited partnership
or other organizational powers, have been duly authorized by all necessary
corporate, limited liability company, limited partnership or other
organizational action, and do not (i) contravene the Borrower’s charter, bylaws,
limited liability company agreement, partnership agreement or other constituent
documents, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board), order, writ, judgment, injunction,
decree, determination or award of any Governmental Authority to which such
Person is a party or subject, (iii) conflict with or result in the breach of, or
constitute a default or require any payment to be made under, any loan
agreement, indenture, mortgage, deed of trust, material lease or other material
contract or instrument binding on the Borrower, any of its Subsidiaries or any
of their properties or (iv) result in or require the creation or imposition of
any Lien upon or with respect to any of the properties of the Borrower or any of
its Subsidiaries, except with respect to any violation, conflict, breach,
default or requirement referred to in clauses (ii) or (iii) to the extent that
such violation, conflict, breach, default or requirement would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(c)    No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for the due
execution, delivery and performance by, or enforcement against, the Borrower of
any Credit Document to which it is a party or any extension of credit hereunder,
except for (i) with respect to the transfer, directly or indirectly, of the
Equity Interests of any Broker-Dealer Subsidiary, giving all necessary notices
to third parties and obtaining all necessary Governmental Authorizations in
connection with such exercise of remedies or transfer including, without
limitation, to the extent required under the Financial Industry Regulatory
Authority’s NASD Rule 1017 or any similar rule under the Commodities Exchange
Act, (ii) the Governmental Authorizations, notices and filings that have been
duly obtained, taken, given or made, as applicable, and are in full force and
effect and (iii) those Governmental Authorizations, notices and filings the
failure of which to obtain or make would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(d)    This Agreement has been, and each other Credit Document when delivered
hereunder will have been, duly executed and delivered by the Borrower. This
Agreement is, and each other Credit Document when delivered hereunder will be,
the legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its

 

40



--------------------------------------------------------------------------------

terms subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(e)    Except as set forth in the financial statements referred to in
Section 3.01(f), there is no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or, to the
knowledge of the Borrower, threatened in writing before any Governmental
Authority or arbitrator that (i) would reasonably be expected to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of any Credit Document or the consummation of the financing
transactions evidenced hereby and by the other Credit Documents.

(f)    The audited Consolidated balance sheet of the Borrower and its
Subsidiaries as at September 30, 2018, and the related audited Consolidated
statement of income and audited Consolidated statement of cash flows of the
Borrower and its Subsidiaries for the Fiscal Year then ended (including the
related schedules and notes thereto), accompanied by an unqualified opinion of
Ernst & Young LLP, independent public accountants, copies of which have been
made available to each Lender, fairly present in all material respects the
Consolidated financial condition of the Borrower and its Subsidiaries as at such
date and the Consolidated results of operations of the Borrower and its
Subsidiaries for the period ended on such date, all in accordance with GAAP
applied on a consistent basis (except as approved by the aforementioned firm of
accountants and disclosed therein). The Borrower’s FOCUS-II Report for each of
the fiscal quarter ended December 31, 2018 and March 31, 2019 is true and
complete in all material respects. Since September 30, 2018, no event, change or
condition has occurred and is continuing that has had, or would reasonably be
expected to have, a Material Adverse Effect.

(g)    [Reserved]

(h)    Any of the reports, financial statements, certificates or other written
information, other than forward-looking statements (including any projections)
and information of a general economic or general industry nature, made available
to the Administrative Agent or any Lender by the Borrower or any representative
of the Borrower in connection with the transactions contemplated hereby on or
prior to the date that was one Business Day prior to the Effective Date, when
taken as a whole, together with all information contained in publicly available
regular or periodic reports filed by the Borrower with the SEC during the period
from September 30, 2018 to and including the date that was one Business Day
prior to the Effective Date, is (as of the Effective Date) correct in all
material respects and does not (as of the Effective Date) contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.

(i)    No proceeds of any Loan will be used for any purpose that violates the
provisions of Regulation T, U or X of the Board, as in effect from time to time.

(j)    The Borrower is not, nor is it required to be, registered as an
“investment company” under the Investment Company Act of 1940, as amended.

 

41



--------------------------------------------------------------------------------

(k)    (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan which could reasonably be expected to result in a Material
Adverse Effect.

(ii)    Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Single Employer Plan, copies of which have been
filed with the IRS and will be made available to the Lenders upon a written
request to the Borrower, is complete and accurate in all material respects and
fairly presents the funding status of such Single Employer Plan as of the date
specified in such filing.

(iii)    Neither the Borrower nor any ERISA Affiliate has incurred or to the
knowledge of the Borrower or ERISA Affiliate, is reasonably expected to incur
any Withdrawal Liability to any Multiemployer Plan which could reasonably be
expected to result in a Material Adverse Effect.

(iv)    Neither the Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan has been
terminated, within the meaning of Title IV of ERISA, and, to the knowledge of
the Borrower or ERISA Affiliate, no such Multiemployer Plan is reasonably
expected to be terminated, within the meaning of Title IV of ERISA, which
termination in either case would reasonably be expected to result in a Material
Adverse Effect.

(l)    Except, in each case, as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) the operations
and properties of the Borrower and each of its Subsidiaries comply in all
material respects with all applicable Environmental Laws and Environmental
Permits; and (ii) neither the Borrower nor any of its Subsidiaries has become
subject to, has received notice of any claim with respect to, or knows of any
basis for any Environmental Liability.

(m)    The Borrower and each of its Subsidiaries has filed, has caused to be
filed or has been included in all federal and state and other material Tax
returns required to be filed by it and has paid all Taxes due, except (i) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (ii) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

(n)    The Borrower (i) is a broker and dealer subject to the provisions of
Regulation T of the Board, (ii) maintains procedures and internal controls
reasonably designed to ensure compliance with the provisions of Regulation T,
(iii) is a member in good standing of FINRA and (iv) is duly registered as a
broker dealer with the SEC and in each state where the conduct of a material
portion of its business requires such registration.

(o)    The Borrower has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption/Anti-Money Laundering Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and directors, and to
the knowledge of the Borrower its employees and agents,

 

42



--------------------------------------------------------------------------------

are in compliance with Anti-Corruption/Anti-Money Laundering Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Loan, use of proceeds or other
transaction contemplated by this Agreement will violate
Anti-Corruption/Anti-Money Laundering Laws or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01    Effective Date. This Agreement and the obligations of the
Lenders to make Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto a counterpart of this Agreement signed on behalf of such party.

(b)    The Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Wachtell, Lipton, Rosen & Katz, counsel for the Borrower, and of Kutak
Rock LLP, Nebraska counsel for the Borrower, each in form and substance
reasonably acceptable to the Administrative Agent. The Borrower hereby requests
such counsel to deliver such opinions.

(c)    The Administrative Agent shall have received customary documents and
certificates as the Administrative Agent shall reasonably request, relating to
the organization, existence and good standing of the Borrower and the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
customary for transactions of the type contemplated hereby and reasonably
satisfactory to the Administrative Agent.

(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e)    The Lenders, the Administrative Agent and the Lead Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced not less than two (2) Business Days
prior to the Effective Date, reimbursement or payment of all out of pocket
expenses and other amounts required to be reimbursed or paid by the Borrower
hereunder.

(f)    The Administrative Agent shall have received reasonably satisfactory
evidence that the Credit Agreement, dated as of May 17, 2018 (the “Existing
Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Existing Lenders”), Wells Fargo Bank, National Association, as
administrative agent, and the other agents

 

43



--------------------------------------------------------------------------------

party thereto shall have been terminated and all amounts thereunder shall have
been repaid in full.

(g)    The Lenders shall have received, at least two Business Days prior to the
Effective Date, all Patriot Act and “know your customer” / anti-money laundering
documentation and information relating to the Borrower and its Subsidiaries
reasonably requested by the Lenders in writing at least ten (10) Business Days
prior to the Effective Date.

(h)    The Administrative Agent shall have received the financial statements and
reports set forth in Section 3.01(f).

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 11:59 p.m., New York City time, on
May 31, 2019 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Loan is subject to the satisfaction or waiver of the
following conditions:

(a)    The representations and warranties of the Borrower set forth in this
Agreement or any other Credit Document, other than (with respect to any such
Loan made after the Effective Date) the representations and warranties contained
in Section 3.01(e), in the last sentence of Section 3.01(f) and in
Section 3.01(l)(ii) and those only made as of the Effective Date, shall be true
and correct in all material respects on and as of such date (except those
representations and warranties that are qualified by “materiality”, “Material
Adverse Effect” or similar language, in which case such representation or
warranty shall be true and correct in all respects), and except to the extent
any such representation or warranty is stated to relate solely to an earlier
date (other than the Effective Date), in which case such representation or
warranty shall be true and correct in all material respects on and as of such
earlier date (except those representations and warranties that are qualified by
“materiality”, “Material Adverse Effect” or similar language, in which case such
representation or warranty shall be true and correct in all respects as of such
earlier date).

(b)    At the time of and immediately after giving effect to such Loan, no
Default or Event of Default shall have occurred and be continuing.

Each borrowing of Loans (but excluding, for the avoidance of doubt, any
conversion or continuation of Loans) shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

44



--------------------------------------------------------------------------------

ARTICLE V

Covenants of the Borrower

SECTION 5.01    Affirmative Covenants. So long as any Loan or any other
Obligation of the Borrower under any Credit Document (other than contingent
indemnification obligations as to which no claim has been asserted) shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:

(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it, except if the failure to comply therewith would not
reasonably be expected individually or in the aggregate to have a Material
Adverse Effect.

(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent all
Taxes imposed upon it or upon its property, other than (i) any such Tax that is
being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained or (ii) to the extent the failure to
do so would not reasonably be expected to result in a Material Adverse Effect.

(c)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance in such amounts and covering such risks, and with such
deductibles or self-insurance retentions, as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Subsidiary operates.

(d)    Preservation of Corporate Existence, Etc. (i) Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain its legal existence and
(ii) take all reasonable action to preserve and maintain, to the extent material
to the conduct of the business of the Borrower and its Subsidiaries taken as a
whole, its rights (charter and statutory), permits, licenses, approvals,
privileges and franchises, except in the case of clause (i) or (ii) to the
extent (other than with respect to the preservation of the existence of the
Borrower) the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that the Borrower and its
Subsidiaries may consummate any merger, consolidation, liquidation, dissolution,
sale, lease, transfer or other disposition not prohibited by Section 5.02
hereof.

(e)    Visitation Rights. At any reasonable time and from time to time, upon
reasonable prior notice, permit the Administrative Agent or any of the Lenders,
or any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of their
officers and with their independent certified public accountants; provided that
representatives of the Borrower shall have the opportunity to be present at any
meeting with its independent accountants; provided further that unless an Event
of Default has occurred and is continuing (i) the Lenders shall coordinate the
exercise of their visitation and inspection rights under this Section 5.01(e)
through the Administrative Agent and limit the exercise of such rights to one

 

45



--------------------------------------------------------------------------------

time per Fiscal Year, and (ii) neither the Borrower nor any of its Subsidiaries
shall be required to pay or reimburse any costs and expenses incurred by any
Lender in connection with the exercise of such rights.

(f)    Keeping of Books. (i) Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which true and correct entries (in all
material respects) shall be made of all material financial transactions and the
assets and business of the Borrower and each such Subsidiary and (ii) maintain,
and cause each of its Subsidiaries to maintain, a system of accounting
established and maintained in conformity, in all material respects, with GAAP in
effect from time to time.

(g)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

(h)    Anti-Corruption/Anti-Money Laundering Laws and Sanctions. Maintain in
effect and enforce, and cause each of its Subsidiaries to maintain in effect and
enforce, policies and procedures reasonably designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with any applicable Anti-Corruption/Anti-Money Laundering Laws and
applicable Sanctions.

(i)    Use of Proceeds. The proceeds of the Loans shall be available (and the
Borrower agrees that it shall use such proceeds) solely to fund working capital
needs and for general corporate purposes of the Borrower.

SECTION 5.02    Negative Covenants. So long as any Loan or any other Obligation
of the Borrower under any Credit Document (other than contingent indemnification
obligations as to which no claim has been asserted) shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will not, at any time:

(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired except:

(i)    Liens created under the Credit Documents;

(ii)    Permitted Encumbrances;

(iii)    Liens created, incurred, assumed or suffered to exist in the ordinary
course of business upon assets owned by the Borrower or any Subsidiary or as to
which the Borrower or any Subsidiary has rights to create Liens thereon or held
for its account to secure liabilities or obligations, actual or contingent,
incurred in the ordinary course of business, including Liens in favor of
clearing houses, clearing brokers or other entities providing clearing services
and borrowings collateralized by client assets in the ordinary course of
business;

 

46



--------------------------------------------------------------------------------

(iv)    Liens securing Debt and other liabilities of the Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed at any time (x)
15% of shareholders’ equity of the Borrower determined in accordance with GAAP,
as shown on the most recent Consolidated balance sheet of the Borrower and its
Subsidiaries delivered pursuant to Section 5.03(b) or (c), minus (y) the
aggregate principal amount of any Debt (other than Debt secured by such Liens
permitted under this clause (iv)) of any such Subsidiaries then outstanding
under Section 5.02(b)(xv);

(v)    Liens in respect of Hedge Agreements entered into in the ordinary course
of business and not for speculative purposes;

(vi)    Liens in favor of the Borrower or any wholly-owned Subsidiary of the
Borrower;

(vii)    Liens existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary prior to the time such Person becomes a
Subsidiary; provided (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secured on the date of such acquisition or the date such Person becomes a
Subsidiary, and any Debt not prohibited hereunder extending the maturity of, or
refunding or refinancing such obligations.

(b)    Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(i)    Debt under the Credit Documents;

(ii)    Surviving Debt and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, such Debt; provided that the terms of any such
extending, refunding or refinancing Debt, and of any agreement entered into and
of any instrument issued in connection therewith, are otherwise not prohibited
by the Credit Documents; provided further that the principal amount of any
Surviving Debt shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing plus
accrued interest thereon and reasonable expenses and fees incurred in connection
therewith, and the Borrower or any Subsidiary shall not be added as an
additional direct or contingent obligor with respect thereto, as a result of or
in connection with such extension, refunding or refinancing; and provided
further that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such extending, refunding or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable as determined in good faith by the Borrower in any material
respect to the Borrower than the terms of any agreement or instrument governing
any Surviving Debt being extended, refunded or refinanced;

 

47



--------------------------------------------------------------------------------

(iii)    Debt in respect of Hedge Agreements designed to hedge against
fluctuations in interest rates and exchange rates incurred in the ordinary
course of business and consistent with prudent business practice;

(iv)    Debt owed to the Borrower or a Subsidiary of the Borrower;

(v)    Debt of any Person that becomes a Subsidiary of the Borrower after the
date hereof not in contravention of this Agreement, which Debt is existing at
the time such Person becomes a Subsidiary of the Borrower (other than Debt
incurred solely in contemplation of such Person becoming a Subsidiary of the
Borrower), and any Debt extending the maturity of, or refunding or refinancing,
in whole or in part, any such Debt under this clause (v); provided that the
terms of any such extending, refunding or refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, are otherwise
not prohibited by the Credit Documents; provided further that the principal
amount of the Debt being extended, refunded or refinanced shall not be increased
above the principal amount thereof outstanding immediately prior to such
extension, refunding or refinancing plus accrued interest thereon and reasonable
expenses and fees incurred in connection therewith, and neither the Borrower or
any Subsidiary shall be added as an additional direct or contingent obligor with
respect thereto, as a result of or in connection with such extension, refunding
or refinancing; and provided further that the terms relating to principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole, of any such extending, refunding or
refinancing Debt, and of any agreement entered into and of any instrument issued
in connection therewith, are no less favorable as determined in good faith by
the Borrower in any material respect to the Borrower than the terms of any
agreement or instrument governing the Debt being extended, refunded or
refinanced;

(vi)    Debt incurred pursuant to the Five-Year Credit Agreement;

(vii)    Debt under performance bonds, surety bonds and letter of credit
obligations to provide security for worker’s compensation claims and Debt in
respect of bank overdrafts not more than two days overdue, in each case,
incurred in the ordinary course of business;

(viii)    to the extent the same constitutes Debt, obligations in respect of
working capital adjustments and/or earn-out arrangements in connection with any
purchase or acquisition;

(ix)    Ordinary Course Operating Debt;

(x)    to the extent constituting Guaranteed Debt, indemnification obligations
and other similar obligations of the Borrower and its Subsidiaries in favor of
directors, officers, employees, consultants or agents of the Borrower or any of
its Subsidiaries extended in the ordinary course of business;

(xi)    (A) unsecured Guaranteed Debt of any Subsidiary with respect to
unsecured payment Obligations of the Borrower and (B) Guaranteed Debt with
respect to payment Obligations of any Subsidiary; provided, that the underlying
obligation related

 

48



--------------------------------------------------------------------------------

to such Guaranteed Debt in this clause (B) is permitted under
Section 5.02(b)(iii), (vii), (viii) or (xiv);

(xii)    Guaranteed Debt with respect to leases in respect of real property
entered into by any Broker-Dealer Subsidiary in the ordinary course of business;

(xiii)    contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business;

(xiv)    Debt owing to insurance companies to finance insurance premiums
incurred in the ordinary course of business; provided that each insurance
company financing such insurance premiums agrees to give the Administrative
Agent not less than 30 days’ prior written notice before termination of any
insurance policy for which premiums are being financed; and

(xv)    other Debt not otherwise permitted under this Section 5.02(b) in an
aggregate outstanding principal amount not to exceed at any time (x) 15% of
shareholders’ equity of the Borrower determined in accordance with GAAP, as
shown on the most recent Consolidated balance sheet of the Borrower and its
Subsidiaries delivered pursuant to Section 5.03(b) or (c), minus (y) the
aggregate outstanding principal amount of any Debt (other than Debt permitted
under this clause (xv)) and other liabilities secured by Liens then existing and
permitted under Section 5.02(a)(iv).

(c)    Change in Nature of Business. Engage or permit any of its Subsidiaries to
engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Effective Date
or any business or any other activities that are reasonably similar, ancillary,
incidental, complimentary or related thereto, or a reasonable extension,
development or expansion thereof.

(d)    Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it, or liquidate or dissolve, or permit any of its
Subsidiaries to do any of the foregoing, except that:

(i)    any Subsidiary of the Borrower may merge into or consolidate with the
Borrower or any other Subsidiary of the Borrower; provided that in the case of
any such merger or consolidation to which the Borrower is a party, the Borrower
shall be the surviving entity;

(ii)    the Borrower or any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that in the case of any such merger or
consolidation to which the Borrower is a party, the Borrower shall be the
surviving entity;

(iii)    as part of any sale, lease, transfer or other disposition not
prohibited by Section 5.02(e), any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; and

 

49



--------------------------------------------------------------------------------

(iv)    any Subsidiary of the Borrower may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interest of the Borrower and is not materially disadvantageous to the Lenders;
provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing.

(e)    Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole.

(f)    Anti-Corruption/Anti-Money Laundering Laws and Sanctions. The Borrower
shall not request any Loans, and the Borrower shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Loans (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption/Anti-Money Laundering Laws, (B) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 5.03    Reporting Requirements. So long as any Loan or any other
Obligation of the Borrower under any Credit Document (other than contingent
indemnification obligations as to which no claim has been asserted) shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will
furnish to the Administrative Agent for prompt distribution to each Lender
electing to receive the same:

(a)    Default Notice. Promptly and in any event within three (3) Business Days
after any Financial Officer of the Borrower becomes aware of the occurrence of
each Default continuing on the date of such statement, a statement of the
Financial Officer of the Borrower setting forth details of such Default and the
action that the Borrower has taken and proposes to take with respect thereto.

(b)    Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein a Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and a Consolidated statement of income and a Consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by (i) an opinion as to such audit report of Ernst & Young LLP or
other independent public accountants of nationally recognized standing and
(ii) if prepared, a report of such independent public accountants as to the
Borrower’s internal controls required under Section 404 of the Sarbanes-Oxley
Act of 2002, in each case certified by such accountants without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit, provided that to the extent different
components of such consolidated financial statements are separately audited by
different independent public accounting firms, the audit report of any such
accounting firm may contain a qualification or

 

50



--------------------------------------------------------------------------------

exception as to scope of such consolidated financial statements; together with
(x) a certificate of a Financial Officer of the Borrower stating that no Default
has occurred and is continuing or, if a Default has occurred and is continuing,
a statement as to the nature thereof and the action that the Borrower has taken
and proposes to take with respect thereto and (y) a schedule in substantially
the form of Exhibit B of the computations used by a Financial Officer of the
Borrower in determining, as of the end of such Fiscal Year, compliance with the
covenants contained in Section 5.04.

(c)    Quarterly Financials. As soon as available and in any event within 45
days after the end of each of the first three quarters of each Fiscal Year
commencing with the fiscal quarter ending March 31, 2019, a copy of the
Borrower’s FOCUS-II Report for such quarter, which report shall be true and
complete in all material respects, and duly certified by a Financial Officer of
the Borrower, together with (i) a certificate of said officer stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto and (ii) a schedule
in substantially the form of Exhibit B of the computations used by the Borrower
in determining compliance with the covenants contained in Section 5.04.

(d)    [Reserved]

(e)    Litigation; Material Adverse Effect. Promptly (i) after the commencement
thereof, notice of any action, suit, litigation or proceeding before any
Governmental Authority affecting the Borrower or any of its Subsidiaries,
including any Environmental Liability and (ii) and in any event within three
(3) Business Days after any Financial Officer of the Borrower becomes aware
thereof, any other event, development or occurrence, in each case, that would
reasonably be expected to have a Material Adverse Effect.

(f)    ERISA. (i) ERISA Events and ERISA Reports. Promptly and in any event
within 10 days after the Borrower or any ERISA Affiliate knows or has reason to
know that any ERISA Event has occurred, which would reasonably be expected to
result in a Material Adverse Effect, a statement of a Financial Officer of the
Borrower describing such ERISA Event and the action, if any, that the Borrower
or such ERISA Affiliate has taken and proposes to take with respect thereto.

(ii)    Plan Terminations. Promptly and in any event within ten (10) Business
Days after receipt thereof by the Borrower or any ERISA Affiliate, copies of
each notice from the PBGC stating its intention to terminate any Plan or to have
a trustee appointed to administer any Plan under Section 4042 of ERISA.

(iii)    Plan Annual Reports. Promptly and in any event within thirty (30) days
after the written request by any Lender to the Borrower, copies of each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) filed with the
IRS with respect to each Single Employer Plan.

(iv)    Multiemployer Plan Notices. Promptly and in any event within ten
(10) Business Days after receipt thereof by the Borrower or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning
(A) the imposition of

 

51



--------------------------------------------------------------------------------

Withdrawal Liability by any such Multiemployer Plan, (B) the termination, within
the meaning of Title IV of ERISA, of any such Multiemployer Plan or (C) the
amount of liability incurred, or that may be incurred, by the Borrower or any
ERISA Affiliate in connection with any event described in clause (A) or (B), but
only if such liability under (A), (B) or (C) could reasonably be expected to
result in a Material Adverse Effect.

(g)    Other Information. Such other information respecting the business,
financial condition or results of operations of the Borrower or any of its
Subsidiaries as the Administrative Agent, or any Lender through the
Administrative Agent, may from time to time reasonably request.

Financial statements required to be delivered pursuant to Section 5.03(b) or (c)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent or the Borrower files
such documents on the SEC’s EDGAR system (or any successor thereto) or any other
publicly available database maintained by the SEC, or provides a link thereto on
the Parent’s website on the Internet, to which each Lender and the
Administrative Agent have access; or (ii) on which such documents are posted on
the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the financial statements referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

SECTION 5.04    Financial Covenants. So long as any Loan or any other Obligation
of the Borrower under any Credit Document (other than contingent indemnification
obligations as to which no claim has been asserted) shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will:

(a)    Minimum Consolidated Tangible Net Worth. Maintain at all times a
Consolidated Tangible Net Worth of not less than the Minimum TNW.

(b)    Regulatory Net Capital. Maintain at all times Regulatory Net Capital in
compliance with applicable law but in no event less than five percent (5%) of
its aggregate debit items calculated using the alternative standard for net
capital calculation.

ARTICLE VI

Events of Default

SECTION 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)    the Borrower shall fail to pay (i) any principal of any Loan when the
same shall become due and payable or (ii) any interest on any Loan or any other
payment obligation

 

52



--------------------------------------------------------------------------------

under any Credit Document, in each case under this clause (ii) within
three (3) Business Days after the same shall become due and payable; or

(b)    any representation or warranty made by the Borrower in any Credit
Document or in any document required to be delivered in connection therewith
shall prove to have been incorrect in any material respect when made; or

(c)    the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (solely with respect to the existence of
the Borrower), 5.02, 5.03(a) or 5.04(a); or

(d)    (i) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in Section 5.04(b) and such failure shall remain
unremedied for five (5) Business Days or (ii) the Borrower shall fail to perform
or observe any other term, covenant or agreement contained in any Credit
Document (other than described in Section 6.01(a), (b), (c) or (d)(i)) on its
part to be performed or observed and such failure shall remain unremedied for 30
days after the date on which written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or

(e)    the Borrower or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt of
the Borrower or such Subsidiary (as the case may be) that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $100,000,000 either individually or in the aggregate for the Borrower
and its Subsidiaries (but excluding Debt outstanding hereunder), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the holder thereof to cause, such Debt to mature; or any such Debt
shall be declared to be due and payable or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior to the stated maturity
thereof; or

(f)    (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (A) liquidation, reorganization or other relief
in respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Bankruptcy Law now or hereafter in
effect or (B) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered or (ii) the Borrower
or any Significant Subsidiary shall (A) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Bankruptcy Law now or hereafter in effect, (B) consent to the institution of, or
fail to contest in a timely manner, any proceeding or petition described in
clause (f)(i) of

 

53



--------------------------------------------------------------------------------

this Article, (C) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Significant Subsidiary or for a substantial part of its assets,
(D) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (E) make a general assignment for the benefit
of creditors or (F) take any corporate board action to authorize any of the
foregoing; or

(g)    any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $100,000,000 shall be rendered against the
Borrower or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which the payment for such
judgment or order shall remain unsatisfied and a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such amount shall be calculated after
deducting from the sum so payable any amount of such judgment or order that is
fully covered by a valid and binding policy of insurance in favor of the
Borrower or Subsidiary from an insurer that is rated at least “A” by A.M. Best
Company or is in the Borrower’s reasonable determination otherwise credit-worthy
and which insurer has been notified, and has not disputed the claim made for
payment, of such amount of such judgment or order; or

(h)    any provision of any Credit Document after delivery thereof pursuant to
Section 4.01 shall for any reason cease to be valid and binding on or
enforceable against the Borrower, or the Borrower shall so state in writing
except to the extent the Borrower has been released from its obligations
thereunder in accordance with this Agreement or such other Credit Document or
such Credit Document has expired or terminated in accordance with its terms; or

(i)    a Change of Control shall occur; or

(j)    any ERISA Event shall have occurred with respect to a Single Employer
Plan which would reasonably be expected to result in liability to the Borrower
and/or any ERISA Affiliate in an amount that would reasonably be expected to
have a Material Adverse Effect; or

(k)    the Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Borrower and the ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), would reasonably be expected to have a Material Adverse Effect;
or

(l)    the Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is being
terminated, within the meaning of Title IV of ERISA, and as a result of such
termination the aggregate annual contributions of the Borrower and the ERISA
Affiliates to all Multiemployer Plans that are then being terminated have been
or will be increased over the amounts contributed to such Multiemployer Plans
for the plan years of such Multiemployer Plans immediately preceding the plan
year in which such termination occurs by an amount that would reasonably be
expected to have a Material Adverse Effect;

 

54



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or further notice of any kind, all of which are hereby waived by the Borrower;
and in case of any event with respect to the Borrower described in clause (f) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.

ARTICLE VII

[Reserved]

ARTICLE VIII

The Administrative Agent and the Co-Syndication Agents

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent and the banks serving as
Co-Syndication Agents hereunder shall have the same rights and powers in their
capacities as Lenders as any other Lender and may exercise the same as though it
were not the Administrative Agent, or a Co-Syndication Agent, and such banks and
their Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent or a Co-Syndication Agent
hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. None of the Co-Syndication Agents or the Lead
Arrangers shall have any duties or responsibilities hereunder in their
respective capacities as such. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the

 

55



--------------------------------------------------------------------------------

circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent and the Co-Syndication Agents shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent and the Co-Syndication Agents shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as the activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right (with the consent of the Borrower, which consent
shall not be unreasonably withheld or delayed and shall not be required if any
Event of Default shall be continuing) to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a

 

56



--------------------------------------------------------------------------------

successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Co-Syndication Agents or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Co-Syndication Agents or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(a)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans,

(b)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to, and all of the conditions of which are and will continue to be satisfied in
connection with, such Lender’s entrance into, participation in, administration
of and performance of the Loans and this Agreement,

(c)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans
and this Agreement, (C) the entrance into, participation in, administration of
and performance of

 

57



--------------------------------------------------------------------------------

the Loans and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans and this Agreement, or

(d)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless clause (a) above is true with respect to a Lender or such
Lender has not provided another representation, warranty and covenant as
provided in clause (d) above, such Lender further (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and each Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that:

(e)    none of the Administrative Agent or any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement or any documents related hereto or
thereto),

(f)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is independent (within the meaning
of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment
adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E),

(g)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations of the
Borrower under the Credit Documents),

(h)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to the Loans and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and

(i)    no fee or other compensation is being paid directly to the Administrative
Agent or any Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans or this
Agreement.

The Administrative Agent and each Lead Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such

 

58



--------------------------------------------------------------------------------

Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans and this Agreement, (ii) may recognize a gain if it
extended the Loans for an amount less than the amount being paid for an interest
in the Loans by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

As used in this Article VIII, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, to which Section 4975 of the Code applies, and (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

ARTICLE IX

Miscellaneous

SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i)    if to the Borrower, to it at TD Ameritrade Clearing, Inc., 200 South
108th Avenue, Omaha, NE 68154, Attention: Managing Director, Treasury, Fax:
402-827-8663, E-mail Address: Bill.Yates@tdameritrade.com, with a copy to TD
Ameritrade Clearing Inc., 6940 Columbia Gateway Drive, Suite 200, Columbia,
Maryland 21046, Attention: Deputy General Counsel, Fax: 443-539-2209, E-mail
Address: David.Lambert@tdameritrade.com;

(ii)    if to the Administrative Agent, to Wells Fargo Bank, National
Association, 1525 W. WT Harris Blvd 1B1, Charlotte, NC 28262, MAC D1109-019.
Attention of Agency Services or e-mail agencyservices.requests@wellsfargo.com;
and

(iii)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the

 

59



--------------------------------------------------------------------------------

Administrative Agent and the Borrower; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)    Any party hereto may change its address or electronic communication or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

SECTION 9.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
adversely affected thereby, (v) change Section 2.20 without the consent of the
Swingline Lender or (vi) change any of the provisions of this Section or reduce
any number or percentage set forth in the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent or the Swingline Lender, as the case may be.
Notwithstanding the foregoing, the Administrative Agent, with the consent of the
Borrower, may

 

60



--------------------------------------------------------------------------------

amend, modify or supplement any Credit Document without the consent of any
Lender or the Required Lenders in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error or other manifest
error in any Credit Document.

(c)    Subject to the provisos of this paragraph, for purposes of any amendment,
modification, waiver or consent (other than pursuant to Sections 9.02(b)(i),
(ii), (iii), or any amendment, modification, waiver or consent that directly and
adversely affects any Affiliated Lender in its capacity as a Lender
disproportionately in relation to other affected Lenders) under any Credit
Document, any Loans or Commitments held by an Affiliated Lender shall be
automatically deemed to be voted in the same proportion as all other Lenders who
are not Affiliated Lenders; provided that (a) for the purposes of any proceeding
under any Bankruptcy Law instituted by or against the Borrower, each Affiliated
Lender hereby irrevocably appoints the Administrative Agent as its voting proxy
to vote such Affiliated Lender’s Loan claims in such proceedings in the same
proportion as the allocation of voting with respect to such matter by those
Lenders who are not Affiliated Lenders, except to the extent that any plan of
reorganization proposes to treat the Loans and other Obligations under the
Credit Documents held by such Affiliated Lender in a manner that is less
favorable in any material respect to such Affiliated Lender than the proposed
treatment of similar Loans and Obligations held by Lenders that are not
Affiliated Lenders; and (b) for purposes of this paragraph, for the avoidance of
doubt, Affiliated Lenders shall be deemed to not include Affiliated Debt Funds
(and the foregoing limitations shall not apply in respect of Affiliated Debt
Funds).

(d)    Notwithstanding anything to the contrary herein, for purposes of any
votes involving Required Lenders, Affiliated Debt Funds cannot, in the
aggregate, account for more than 49.9% of the amount of Commitments or Loans of
consenting Lenders included in determining whether the Required Lenders have
consented to any amendment, waiver or other action.

SECTION 9.03    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Lead Arrangers and each of their respective
Affiliates, limited, in the case of fees, disbursements and charges of counsel,
to the reasonable fees, charges and disbursements of one law firm acting as
primary counsel and any additional special counsel for the Administrative Agent,
the Lead Arrangers, and their respective Affiliates, taken as a whole, and a
single local counsel for the Administrative Agent, the Lead Arrangers and their
respective Affiliates, taken as a whole, in each relevant jurisdiction material
to the interests of the Lenders (which may include a single firm of special
counsel acting in multiple jurisdictions), in connection with the syndication of
the credit facilities provided for herein, the negotiation, preparation,
execution, delivery and administration of this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
or any amendments, supplements, modifications or waivers of the provisions
hereof or thereof (in each case, whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the reasonable and
documented fees, charges and disbursements of one law firm acting as primary
counsel and any additional special counsel for the Administrative Agent and
Lenders taken as a whole, a single local counsel acting as counsel for the
Administrative Agent and Lenders taken as a whole in each relevant jurisdiction
material to the interests of the Lenders (which may

 

61



--------------------------------------------------------------------------------

include a single firm of special counsel acting in multiple jurisdictions) and,
solely in the event of a conflict of interest, whether actual or potential, the
reasonable and documented fees, disbursements and other charges of one
additional counsel for each Lender subject to such conflict and, to the extent
necessary, one local counsel and/or special counsel for each Lender subject to
such conflict in each jurisdiction material to the interests of each such
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans and (iii) any charges of IntraLinks/IntraAgency or other relevant
website or CUSIP charges.

(b)    The Borrower shall indemnify the Administrative Agent, each
Co-Syndication Agent, each Lead Arranger and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (but limited, in the case of fees,
charges and disbursements of counsel, to the reasonable and documented fees,
charges and disbursements of one law firm acting as primary counsel and any
additional special counsel for the Indemnitees taken as a whole, a single local
counsel acting as counsel for the Indemnitees taken as a whole in each relevant
jurisdiction material to the interests of the Lenders (which may include a
single firm of special counsel acting in multiple jurisdictions) and, solely in
the event of a conflict of interest, whether actual or potential, the reasonable
and documented fees, disbursements and other charges of one additional counsel
for each Indemnitee subject to such conflict and, to the extent necessary, one
local counsel and/or special counsel for each Indemnitee subject to such
conflict in each jurisdiction material to the interests of each such
Indemnitee), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any Subsidiary or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether or not the same are brought by the
Borrower, its equity holders, Affiliates or creditors or any other Person;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties, or the material
breach of any of such Indemnitee’s or any of its Related Parties’ express
obligations hereunder or (y) relate to disputes solely among Indemnitees that do
not involve any act or omission by the Borrower or any of its Related Parties,
other than claims against any Indemnitee in its capacity as agent, arranger or
bookrunner or similar role under this Agreement, and provided further, that this
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

 

62



--------------------------------------------------------------------------------

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Swingline Lender in its capacity as
such.

(d)    To the extent permitted by applicable law, no party hereto shall assert,
and hereby waives, any claim against the Borrower or any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof; provided
that this shall not limit the Borrower’s indemnification obligations pursuant to
Section 9.03(b) or the Lenders’ obligations pursuant to Section 9.03(c). No
Indemnitee shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent any such damages
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or a material breach by such Indemnitee of the express
obligations hereunder.

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
any Event of Default under Section 6.01(a) or (f) with respect to the Borrower
has occurred and is continuing, any other assignee (it being understood

 

63



--------------------------------------------------------------------------------

that the Borrower will be deemed to have consented to an assignment if it has
not objected thereto within 5 Business Days following notice thereof); and

(B)    the Administrative Agent and the Swingline Lender, provided that no
consent of the Administrative Agent or the Swingline Lender shall be required
for an assignment of any Commitment to an assignee that is a Lender with a
Commitment immediately prior to giving effect to such assignment.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including federal and state securities laws;

(E)    assignments shall not be made to any Competitor that was a Competitor on
the relevant trade date, it being understood that the Administrative Agent shall
be permitted to make available (on a confidential basis) to all potential
assignees in connection with a bona fide potential assignment a list of
Competitors and, at the discretion of the Administrative Agent, to all Lenders,
public and private, on the Agency Intralinks site, and the Administrative Agent
(in its capacity as such or as an arranger, bookrunner or other agent hereunder)
shall have no duty to ascertain, monitor or enforce compliance with such list or
any restrictions on Competitors contained herein;

(F)    in the event of any assignment to a Competitor without consent of the
Borrower in violation of the terms of this Agreement, the Borrower shall

 

64



--------------------------------------------------------------------------------

(without prejudice to its other remedies at law or in contract) be permitted to
(a) terminate the Commitments of such Competitor and prepay its outstanding
Loans at the lesser of the price such Competitor paid for such Loans (solely to
the extent not funded by the Competitor directly to the Borrower) and par,
notwithstanding anything to the contrary herein, on a non-pro rata basis or
(b) compel such Competitor to assign its Commitments and Loans at the lesser of
the price such Competitor paid for such Loans (solely to the extent not funded
by the Competitor directly to the Borrower) and par (and otherwise in accordance
with Section 2.19(b)), and for so long as such Competitor remains a Lender (x),
for purposes of any amendment, modification, waiver or consent (other than
pursuant to Sections 9.02(b)(i), (ii), (iii), or any amendment, modification,
waiver or consent that directly and adversely affects any Competitor in its
capacity as a Lender disproportionately in relation to other affected Lenders)
under any Credit Document, any Loans or Commitments held by such Competitor
shall be automatically deemed to be voted in the same proportion as all other
Lenders who are not Competitors and (y) such Competitor shall not have the right
to have access to or receive any information or material that is prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and/or one or more Lenders other than the right to receive
notices of prepayments and other administrative notices in respect of its Loans
required to be delivered to Lenders pursuant hereto, or to attend (including by
telephone) or participate in meetings or discussions (or portions thereof) among
the Administrative Agent and/or Lenders;

(G)    assignments shall not be made to any Person who is a natural person or
who is, or would upon the effectiveness of any such assignment become, a
Defaulting Lender; and

(H)     assignments shall not be made to the Borrower or any Subsidiary or
Affiliate of the Borrower except as expressly set forth in Section (d) below.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(i)    Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption

 

65



--------------------------------------------------------------------------------

covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue, to
the extent permitted by applicable law, to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(ii)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(iii)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.07(b), 2.18(d)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(iv)    Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Swingline Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) no participation shall be
sold to any natural person, the Borrower or any Subsidiary or Affiliate of the
Borrower. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of

 

66



--------------------------------------------------------------------------------

this Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrower agrees that, to the extent permitted by
applicable law, each Participant shall be entitled to the benefits of Sections
2.15, 2.16 and 2.17 (subject to the requirements and limitations therein,
including the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.15 and 2.17 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from an adoption of or any
Change in Law made subsequent to the Effective Date that occurs after the
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Credit Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(d)    Notwithstanding anything to the contrary contained in this Agreement,
assignments of commitments or Loans under this Agreement to Affiliated Lenders
shall be permitted subject to the following limitations:

(i)    Affiliated Lenders shall not have access to or receive any information or
material that is prepared by the Administrative Agent or any Lender or any

 

67



--------------------------------------------------------------------------------

communication by or among the Administrative Agent and/or one or more Lenders
except to the extent such information or materials have been made available to
the Borrower or its representatives (and in any case, other than the right to
receive notices of prepayments and other administrative notices in respect of
its Loans required to be delivered to Lenders pursuant hereto) and shall not be
permitted to attend (including by telephone) or participate in meetings or
discussions (or portions thereof) among the Administrative Agent and/or Lenders
to which representatives of the Borrower are not invited or present;

(ii)    the voting rights of held by Affiliated Lenders shall be as set forth in
Section 9.02(c);

(iii)    an Affiliated Lender must notify the Administrative Agent of each
assignment to it at the time of such assignment;

(iv)    no default or Event of Default shall be occurring at the time of such
assignment (it being understood that the Borrower shall have no obligation
related to this clause (iv));

(v)    any purchases by Affiliated Lenders shall require that such Affiliated
Lender clearly identify itself as an Affiliated Lender in any Assignment and
Assumption executed in connection with such purchases;

(vi)    the aggregate amount of Commitments and Loans held by Affiliated Lenders
shall not exceed 15% of the outstanding principal amount of such Commitments and
Loans, calculated as of the date of such Commitment or purchase and any purchase
of any Commitments or Loans by an Affiliated Lender in excess thereof will be
void ab initio as though such purchase had never been consummated or initiated;
and

(vii)    such Affiliated Lenders shall not make or bring (other than as a
passive participant in or recipient of its pro rata benefits of) any claim, in
its capacity as a Lender, against the Administrative Agent or receive advice of
counsel to the Administrative Agent or any other Lender or challenge the
Administrative Agent’s or any other Lender’s attorney-client privilege.

Notwithstanding the foregoing, but subject to the Register, in no event shall
the Administrative Agent be obligated to ascertain, monitor or inquire as to
whether any Lender is an Affiliated Lender or to ascertain, monitor or enforce
compliance of any restrictions on Affiliated Lenders contained herein, nor shall
the Administrative Agent be obligated to monitor the aggregate amount of Loans
and Commitments held by Affiliated Lenders. Each Affiliated Lender agrees to
notify the Administrative Agent promptly (and in any event within ten
(10) Business Days) if it acquires any Person who is also a Lender, and each
Lender agrees to notify the Administrative Agent promptly (and in any event
within ten (10) Business Days) if it becomes an Affiliated Lender. Such notice
shall contain the type of information required and be delivered to the same
addressee as set forth in an Assignment and Assumption Agreement.

SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in

 

68



--------------------------------------------------------------------------------

connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by email or facsimile transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08    Right of Set off. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

 

69



--------------------------------------------------------------------------------

(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.

(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12    Confidentiality. (a) Each of the Administrative Agent, the
Swingline Lender and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed by the
Administrative Agent the Swingline Lender or the Lenders (i) to its and its
Affiliates’ directors, officers, employees and

 

70



--------------------------------------------------------------------------------

agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) subject to Sections 9.04(b)(ii)(F)
and (d)(i) to any other party to this Agreement, (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder (with respect to
litigation brought by any Person other than the Administrative Agent, the
Borrower or any Lender, after the Borrower shall have had notice thereof and the
opportunity to seek a protective order or other appropriate remedy with respect
thereto), (vi) subject to an agreement containing provisions no less restrictive
than those of this Section to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower, (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or (ix) in
connection with making available (on a confidential basis) to potential
assignees in connection with a bona fide potential assignment a list of
Competitors. For the purposes of this Section, “Information” means all
information received from the Borrower or its designees relating to the Borrower
or its business, other than any such information that is available to the
Administrative Agent, the Swingline Lender or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the Effective
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS

 

71



--------------------------------------------------------------------------------

TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14    USA PATRIOT ACT. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

SECTION 9.15    No Fiduciary Duty. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Borrower or its
Affiliates arising out of or in connection with this Agreement or any of the
other Credit Document, and the relationship between Administrative Agent and
Lenders, on one hand, and the Borrower or its Affiliates, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor. The
Borrower agrees that it will not assert any claim against either the
Administrative Agent or any Lender based on an alleged breach of fiduciary duty
by either the Administrative Agent or any Lender in connection with this
Agreement and any other Credit Documents.

SECTION 9.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

72



--------------------------------------------------------------------------------

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of page intentionally blank]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TD AMERITRADE CLEARING, INC., as Borrower By:       /s/ Stephen J. Boyle   Name:
  Stephen J. Boyle   Title:   Chief Financial Officer WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, as a Lender and as the Swingline Lender
By:       /s/ James Mastroianna   Name:   James Mastroianna   Title:   Director
BARCLAYS BANK PLC, as Co-Syndication Agent and as a Lender By:       /s/ Martin
Corrigan   Name:   Martin Corrigan   Title:   Vice President CITIBANK, N.A., as
Co-Syndication Agent and as a Lender By:       /s/ Patrick Marsh   Name:  
Patrick Marsh   Title:   Managing Director JPMORGAN CHASE BANK, N.A., as
Co-Syndication Agent and as a Lender By:       /s/ Victoria Teterceva   Name:  
Victoria Teterceva   Title:   Vice President

 

[Signature Page to the TD Ameritrade Clearing, Inc. Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Co-Syndication Agent and as a Lender By:    
  /s/ Ferris Joanis   Name:   Ferris Joanis   Title:   Vice President TD
Securities (USA) LLC, as Co-Syndication Agent By:       /s/ John S. McGill  
Name:   John S. McGill   Title:   Director Toronto Dominion (New York) LLC, as a
Lender By:       /s/ Peter Kuo   Name:   Peter Kuo   Title:   Authorized
Signatory BANK OF AMERICA, N.A., as Co-Syndication Agent and as a Lender By:  
/s/ Sidhima Daruka   Name:   Sidhima Daruka   Title:   Vice President MORGAN
STANLEY BANK, N.A., as Co-Syndication Agent and as a Lender By:       /s/
Michael King   Name:   Michael King   Title:   Authorized Signatory

 

[Signature Page to the TD Ameritrade Holding Corporation Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Commitment  

Wells Fargo Bank, National Association

   $ 106,250,000.00  

Barclays Bank PLC

   $ 106,250,000.00  

Citibank, N.A.

   $ 106,250,000.00  

JPMorgan Chase Bank, N.A.

   $ 106,250,000.00  

U.S. Bank National Association

   $ 106,250,000.00  

Toronto Dominion (New York) LLC

   $ 106,250,000.00  

Bank of America, N.A.

   $ 106,250,000.00  

Morgan Stanley Bank, N.A.

   $ 106,250,000.00  

TOTAL

   $ 850,000,000.00  